       Case 2:19-cv-00627-MCE-KJN Document 29 Filed 08/17/21 Page 1 of 1


ALDEN J. PARKER, SBN 196808
Email: aparker@fisherphillips.com
DREW M. TATE, SBN 312219
Email: dtate@fisherphillips.com
FISHER & PHILLIPS LLP
621 Capitol Mall, Suite 1400
Sacramento, California 95814
Telephone: (916) 210-0400
Facsimile: (916) 210-0401

Attorneys for Defendants
WARRIOR TRADING, INC.
(now known as WARRIOR OPERATING INC.)
and ROSS CAMERON



                                     UNITED STATES DISTRICT COURT

                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE



JEFFREY P. FORTIS, an individual,                   Case No: 2:19-cv-00627-MCE-KJN

                        Plaintiff,                  ORDER ON JOINT STIPULATION FOR
                                                    DISMISSAL
        v.

WARRIOR TRADING, INC., a Delaware
corporation; ROSS CAMERON, an individual;
and DOES 1 through 50, inclusive,

                        Defendants.                 Case Removed: April 12, 2019
                                                    Trial Date:   Not Set


        In accordance with the parties’ stipulation pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii), and good cause appearing, this action is hereby dismissed, with prejudice, each party to

bear their own attorneys’ fees and costs. The matter having now been resolved in its entirety, the Clerk

of Court is directed to close the file.

        IT IS SO ORDERED.

Dated: August 16, 2021




                                                  1
                              ORDER ON JOINT STIPULATION FOR DISMISSAL
FP 41360118.1
